Citation Nr: 1442546	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in acquiring specially adaptive housing or a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from July 1973 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   Following the perfection of his appeal, the appellant testified at a Board video-conference hearing in October 2010.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing and prehearing conference, the VLJ noted that basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record. 

After a review of the appellant's claims file, in April 2011, the Board issued a Decision/Remand in which the appellant's claim for financial assistance in the purchase of an automobile and adaptive equipment was denied, and his claim for financial assistance in the purchase of specially adapted housing or a special home adaptation grant was returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board.  

Upon reviewing the development that has occurred since December 2011, the Board finds there has been substantial compliance with its remand instructions.  The record indicates that the appellant's claim was returned to the AMC so that a corrected Supplemental Statement of the Case could be provided to the appellant and additional notice could be given to him.  The AMC was also instructed to obtain any additional medical evidence that was not previously of record.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the December 2011 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  The appellant has the following service-connected disabilities:  schizophrenia, a right knee disability, a low back disorder, and a left knee disability.  

2.  The evidence fails to show that the appellant has blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity due to his service-connected disabilities. 

3.  The appellant is not permanently and totally disabled due to blindness in both eyes with 5/200 visual acuity or less, or the anatomical loss or loss of use of both hands due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), 2101(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.809, 3.809a (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duty-to-notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In particular, a letter from the AMC in February 2012 (1) informed the appellant about the information and evidence not of record that is necessary to substantiate his claim; (2) informed him about the information and evidence that VA will seek to provide; and (3) informed him about the information and evidence he is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

VA also fulfilled its duty to obtain all relevant evidence concerning the claim under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  The appellant provided statements and evidence to VA.  Accordingly, the Board finds that no further assistance is necessary to meet the requirements of the VCAA or of the Court.  As the evidence does not show that he may meet the criteria for a special home adaptation grant or specially adapted housing, the duty to assist does not require that a VA examination be conducted. 

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) (West 2002) is warranted if the service member is entitled to compensation for permanent and total service-connected disability due to: 

(A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 

(C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (d) (2013). 

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) (West 2002) where the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) (West 2002).  The appellant must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 

The appellant has been service-connected for the following disabilities:  schizophrenia rated 70 percent disabling; medial lateral meniscectomy and reconstruction with degenerative joint disease of the right knee rated as 30 percent disabling; degenerative joint disease of the lumbar segment of the spine rated as 20 percent disabling; and chondromalacia patella of the left knee rated as 10 percent disabling.

The appellant's combined rating is 90 percent.  He has been assigned a total disability rating based on individual unemployability due to his service-connected disabilities.  Additionally, he has not been awarded special monthly compensation. 

A review of the disabilities indicates that none of his disabilities involves the loss of or loss of use of any of his lower extremities or blindness in both eyes.  Although the appellant has complained of problems with his service-connected back and knees, the evidence, including medical and lay statements of the appellant, do not show that he has lost the use of the back or knees.  It is further noted that the evidence does not show that the appellant uses assistive devices for locomotion.  Also, the evidence does not show that he has the loss of use of his lower extremities due to service-connected disabilities such that he is precluded from locomotion without the aid of braces, crutches, canes or a wheelchair.  In sum, there is no evidence of anatomical loss or loss of use of at least one lower extremity to warrant special adaptive housing.  Hence, VA must deny this claim. 

As for entitlement to a special home adaptation grant, the medical evidence also does not show that the appellant is entitled to receive compensation for permanent and total disability due to blindness in both eyes or anatomical loss or loss of use of both hands.  He has not been found to be blind nor is he in receipt of VA benefits for his hands, or the lack thereof.  As such, the preponderance of the evidence is also against finding that the appellant is entitled to a special home adaptation grant.  Thus, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and VA must deny his claim.  38 C.F.R. § 4.3 (2013). 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to specially adapted housing is denied. 

Entitlement to special home adaptation grant is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


